DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 appears to be missing the word “to” between “configured” and “perform” in line 1.
Claim 14 appears to misspell the word “raised” as “raise”.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hassan et al. (US Patent Application Publication No. 2015/0218895).
In reference to claim 1, Hassan discloses a drilling rig system comprising:
a drilling rig 100 comprising a plurality of surface rig equipment thereon (see Fig. 1); and 

In reference to claim 3, Hassan discloses a processor 240 configured to collect data from the plurality of orientation sensors 150 and 160 (par. 0032).
In reference to claim 4, Hassan discloses that the processor 240 is further configured to perform calculations using the data (par. 0031) and/or to command one or more elements of the drilling rig based on the data (par. 0032).
In reference to claim 5, Hassan discloses that the plurality of orientation sensors 150 and 160 are configured to collect data in real time (abstract)
In reference to claim 6, Hassan doesn’t explicitly describe the sensors 150 and 160 as “dedicated”, but as the sensors exist solely for measuring the orientation of the crown block, they are considered to be “dedicated”.
In reference to claim 8, Hassan discloses that a plurality of orientation sensors 150 and 160 are disposed on a single piece 110 of the plurality of surface rig equipment (see Fig. 1).
In reference to claim 12, Hassan discloses that the plurality of surface rig equipment includes a top drive 140.

Claims 1, 3-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Flusche (US Patent Application Publication No. 2013/0343858).
In reference to claim 1, Flusche discloses a drilling rig system comprising:
a drilling rig 10 comprising a plurality of surface rig equipment thereon (see Figs. 1-5); and 

In reference to claim 3, Flusche discloses a processor (par. 0133, “an electronic control system”) configured to collect data from the plurality of orientation sensors (par. 0122).
In reference to claim 4, Flusche discloses that the processor is configured to command one or more elements of the drilling rig 10 based on the data (pars. 0122 and 0133).
In reference to claim 5, Flusche discloses that the plurality of orientation sensors 325 and 326 are configured to collect data in real time (par. 0100).
In reference to claim 6, Flusche doesn’t explicitly describe the sensors 325 and 326 as “dedicated”, but as the sensors exist solely for measuring the position of pipe arm 320, they are considered to be “dedicated”.
In reference to claim 8, Flusche discloses that a plurality of orientation sensors 325 and 326 are disposed on a single piece 320 of the plurality of surface rig equipment (par. 0122).
In reference to claim 9, Flusche discloses that the plurality of orientation sensors 325 and 326 are configured to detect deflection in the plurality of surface rig equipment (see Figs. 5 and 7, pipe arm 320 is deflected back and forth during use).
In reference to claim 10, Flusche discloses that the relational positioning comprises vertical orientation and/or inclination (par. 0122).
In reference to claim 11, Flusche discloses that the relational positioning comprises horizontal orientation and/or inclination (par. 0122).
In reference to claim 12, Flusche discloses that the plurality of surface rig equipment is a pipe handler 320 (par. 0104).


raising a mast 100 and a substructure 300 of the drilling rig 10 using at least one hydraulic cylinder (hydraulic cylinders 630 and 304);
measuring a position and/or an orientation of the substructure 300 (par. 0122); and 
positioning the hydraulic cylinder 304 based on the position and/or the orientation of the substructure 300 (pars. 0122 and 0133).
In reference to claim 14, Flusche discloses that the measuring is performed in real time (par. 0100), and is repeated one or more times as the mast 100 and the substructure 300 are raised from a rig-down position to a rig-up position (see Figs. 4-7).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Miller et al. (US Patent Application Publication No. 2018/0334865).
In reference to claim 15, Miller discloses a method of monitoring a drilling rig comprising a plurality of surface rig equipment (see Fig. 10), the method comprising:
measuring an orientation and/or a position of a first of the plurality of surface rig equipment (par. 0060, with movement sensor 120);
measuring an orientation and/or a position of a second of the plurality of surface rig equipment (par. 0060, with movement sensor 122); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Flusche (US Patent Application Publication No. 2013/0343858) in view of Miller et al. (US Patent Application Publication No. 20180334865).
In reference to claim 2, Flusche fails to disclose a reference element having a known orientation, such that an orientation of the plurality of orientation sensors is compared to the orientation of the reference element.  Miller discloses a reference element 116 having a known orientation (par. 0060, Fig. 10, post 116 is fixed in place and orientation sensor 120 detects movement relative to the post 116).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a reference point having a known orientation so that orientation sensors can make accurate measurements from that known orientation.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Flusche (US Patent Application Publication No. 2013/0343858) in view of Payne et al. (US Patent Application Publication No. 2004/0028476).
In reference to claim 7, Flusche fails to disclose that the orientation sensor is a gyroscope sensor or an acceleration sensor.  Payne discloses that accelerometers are known in the art for determining the orientation of a tool (par. 0084).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a gyroscope or an accelerometer in place of the generic orientation sensor of Flusche as it amounts to a substitution of known equivalents to perform the same function, which is in this case to detect the orientation of the surface rig equipment.

Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,689,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abou-Assaad et al. (US Patent Application Publication No. 2018/0283112) and Magnuson et al. (US Patent Application Publication No. 2019/0186216) both disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/09/11